UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34749 REACHLOCAL, INC. (Exact name of registrant as specified in its charter) Delaware 20-0498783 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 21700 Oxnard Street, Suite 1600 Woodland Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818)274-0260 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company’ in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Class Number of Shares Outstanding on May 1, 2012 Common Stock, $0.00001 par value INDEX Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 31 Signatures 32 PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS REACHLOCAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) (Unaudited) March 31, 2012 December 31, 2011 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $441 and $363 at March 31, 2012 and December 31, 2011, respectively Other receivables and prepaid expenses Total current assets Property and equipment, net Capitalized software development costs, net Restricted certificates of deposit Intangible assets, net Other assets Goodwill Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue and other current liabilities Liabilities of discontinued operations Total current liabilities Deferred rent and other liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders’ Equity: Common stock, $0.00001 par value—140,000 shares authorized; 28,499 and 28,552 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively — — Receivable from stockholder ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. REACHLOCAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Months Ended March 31, Revenue $ $ Cost of revenue Operating expenses: Selling and marketing Product and technology General and administrative Total operating expenses Loss from continuing operations ) ) Other income, net Loss from continuing operations before provision for income taxes ) ) Provision for income taxes Loss from continuing operations, net of income taxes ) ) Loss from discontinued operations, net of income taxes — ) Net loss $ ) $ ) Net loss per share from continuing operations, basic and diluted $ ) $ ) Net loss per share from discontinued operations, basic and diluted — ) Net loss per share, basic and diluted $ ) $ ) Weighted average common shares used in computation of net loss per share, basic and diluted See notes to condensed consolidated financial statements. REACHLOCAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income, net of tax: Foreign currency translation adjustments 97 Other comprehensive income, net of tax 97 Comprehensive loss $ ) $ ) See notes to condensed consolidated financial statements. REACHLOCAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months Ended March 31, Cash flow from operating activities: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock-based compensation, net Provision for doubtful accounts 78 90 Changes in operating assets and liabilities: Accounts receivable ) ) Other receivables and prepaid expenses Other assets ) 86 Accounts payable and accrued expenses Deferred revenue, rent and other liabilities Net cash provided by operating activities, continuing operations Net cash used for operating activities, discontinued operations ) ) Net cash provided by operating activities Cash flow from investing activities: Additions to property, equipment and software ) ) Acquisitions, net of acquired cash ) ) Maturities of short-term investments — Purchases of short-term investments — ) Net cash used in investing activities, continuing operations ) ) Net cash used in investing activities, discontinued operations — ) Net cash used in investing activities ) ) Cash flow from financing activities: Proceeds from exercise of stock options 11 Common stock repurchases ) — Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net change in cash and cash equivalents ) Cash and cash equivalents—beginning of period Cash and cash equivalents—end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Capitalized software development costs resulting from stock-based compensation and deferred payment obligations $
